—Order of the Supreme Court, New York County (McCooe, J.), entered March 5, 1984, which granted plaintiff’s motion solely to the extent of directing defendant to respond to certain of the interrogatories and otherwise denied the motion, reversed, on the law and facts, to the extent appealed from herein, with costs, and the defendant is directed to serve answers to all interrogatories within 20 days after service of a copy of the order of this court, with notice of entry.
Defendant did not object to the interrogatories within the time allowed (CPLR 3133, subd [a]) and is therefore now foreclosed from challenging them (Blessin v Greenberg, 89 AD2d 862). In addition, Justice Wallach, in a prior order, directed responses to all the interrogatories and Special Term, as a court of coordinate jurisdiction, should not have modified this earlier unappealed order (see Abazoglou v Tsakalotos, 36 AD2d 516). Concur — Sandler, J. P., Asch, Silverman, Fein and Alexander, JJ.